Atkinson, J.
Upon being convicted of a crime a defendant made a motion for a new trial. Pending the motion he was permitted to give an appearance bond. The sheriff, at the request of his surety, rearrested him; and habeas-eorpus proceedings were instituted against the sheriff for his discharge. Upon the hearing the prisoner was remanded to the custody of the sheriff, the order providing that the defendant might be discharged upon giving a specified bond. No supersedeas was granted. Error was assigned upon that judgment; and while the case was pending in the Supreme Court the defendant gave the bond as specified in the order by the judge, and was discharged. On the hearing in this court a motion was made to dismiss the bill of exceptions, on the ground that the question presented was moot. Held, that the motion must prevail.

Writ of error dismissed.


All the Justices concur.